                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                           NO. 5:l 7-CT-3150-BO



 MOHAMMED N. JILANI,                                )
                                                    )
                  Plaintiff,                        )
                                                    )
        V.                                          )                           ORDER
                                                    )
 LORRIN FREEMAN, et al. ,                           )
                                                    )
                   Defendants.                      )



        Plaintiff brings this civil rights action, pro se, pursuant to 42 U.S.C. § 1983 against

defendants Raleigh Police Department ("RPD") Officer S. Thompson ("Thompson"), Cary Police

Department ("CPD") Officer Larry Arellano ("Arellano"), and the Wake County Clerk of Superior

Court Blair Williams ("Williams"). 1 The matter now comes before the court on defendants'

respective motions for summary judgment (DE 125, 128, 132) pursuant to Federal Rule of Civil

Procedure 56. Also before the court is defendant Thompson's amended request to take judicial

notice (DE 127). Plaintiff did not respond to defendants ' respective motions. In this posture, the

issues raised are ripe for adjudication.

                                               BACKGROUND

        Plaintiffs action arises out of his arrest by defendant Arellano for burglaries in Cary, North

Carolina in October 2014, and his arrest by defendant Thompson relating to events occurring on



         1
          Defendant Jennifer Knox was the Wake County Clerk of Superior Court when the alleged cause of action
arose, but Blair Williams currently is the Wake County Clerk of Superior Court. The court notes that, pursuant to
Federal Rule of Civil Procedure 25(d), defendant Blair Williams is substituted for former defendant Jennifer Knox.
December 12, 2014.         Beginning in October 2014, the CPD assigned defendant Arellano to

investigate a series of seven residential burglaries that occurred in the City of Cary between the dates

of October 14, 2014, and October 28, 2014. ((DE 84) 14). Arellano ' s investigation revealed that

a Bersa Thunder 380 handgun had been stolen in the course of the robberies from the address of

1241 Pond Street, and that the homeowner' s security camera captured video footage of the intruder.

(Id. 1 5, Ex. A). 2

        On December 12, 2014, RPD officer defendant Thompson observed a silver Toyota Corolla

with two male occupants traveling on Capital Boulevard in Raleigh, North Carolina. (Thompson

Deel. (DE 89)113-4); States v. Jilani, No. COA18-123 , 2018 WL4441153, at *3-5 (N.C. App. Sept.

18, 2018). While the driver of the Toyota Corolla was stopped at a traffic light, defendant Thompson

conducted a license plate check on the vehicle, and determined that the driver matched the

description of Scott Belnavis ("Belnavis"). (Thompson Deel. (DE 89) 15). Thompson, additionally,

learned that Belnavis had two active outstanding warrants for his arrest in connection with an

October 20, 2014, incident. (Id.) Thompson then proceeded to the address listed for Belnavis. (Id.

116-8). Upon arriving at Belnavis' address, Thompson observed the silver Toyota Corolla parked

outside of the property with no one occupying the driver' s seat, but with plaintiff sitting in the

passenger seat. (Id.)

        As defendant Thompson approached the Toyota Corolla, plaintiff rolled down the driver-

side-door window, and defendant Thompson smelled a strong odor of marijuana emitting from

within the vehicle. (Id. 1 8). Defendant Thompson then introduced himself to plaintiff, and asked



        2
          Exhibit A to (DE 84) depicts a still photograph from the surveillance video obtained from the 1241 Pond
Street homeowner. See ((DE 84), Ex. A).

                                                        2
plaintiff whether he was in possession of marijuana or had recently smoked marijuana. (Id.                   ~   11 ).

Plaintiff admitted to the possibility of having approximately one gram of marijuana in his pocket.

(Id.) Defendant Thompson also observed an open container of alcohol in the vehicle ' s inside console

and a small white blunt on top of the interior driver' s side door handle. (Id.          ~~   10-12). Thompson

next asked pl_aintiff to place his cell phone on top of the vehicle. (Id.~ 12). Plaintiff complied, and

remained inside the vehicle while defendant Thompson contacted the RPD for back up. (Id.)

        At some point, Belnavis exited the property carrying a large gun case. (Id. ~ 14). Defendant

Thompson then verified that the person exiting the property was Belnavis, and that Belnavis had

been the driver of the Toyota Corolla. (Id.) Thompson also verified Belnavis' address, and learned

from Belnavis that the gun case Belnavis was carrying in fact contained guns. (Id.) Thompson then

frisked Belnavis to determine whether Belnavis possessed additional weapons, and did not find any.

(Id.) Thompson next directed plaintiff to exit the vehicle, and found .4 grams ofloose marijuana in

plaintiffs front pocket. (Id.~ 15). Additional RPD officers then arrived on the scene. (Id.) After

the additional RPD officers arrived, defendant Thompson searched the Toyota Corolla, and found

the following : a partially smoked marijuana blunt; an open bottle of Corona; a plastic bag containing

85 .6 grams of marijuana; a Bersa Thunder 3 80 handgun; a black digital scale; and additional firearms

and drug paraphernalia. (Id.       ~   16). Serial numbers from the firearms were checked against the

National Crime Information Center database, and the Bersa Thunder 380 handgun was determined

to have been reported stolen in Cary, North Carolina. 3 (Id.~ 17). Officers then verified that plaintiff




        3
           Plaintiff stipulated to the fact that "on December 12, 2014, he knew a Bersa .380, serial number
DO 1830," was located in the same vehicle as he was and that the knew it was a stolen weapon. ((DE 87-4), p. 56).

                                                         3
was a convicted felon due to plaintiffs prior felony conviction for accessory after the fact robbery

with a dangerous weapon. (Id. , 18).

        After taking plaintiff into custody, defendant Thompson appeared before a Wake County

magistrate and explained the circumstances and grounds for plaintiffs arrest. (Id. , 20). In

response, the Wake County magistrate issued a warrant for plaintiffs arrest for the following

offenses: felony possession of a firearm by a felon, felony possession of a stolen firearm, felony

possession with the intent to sell or deliver a schedule VI controlled substance, and misdemeanor

possession of marijuana up to ½ ounce. (Id.; (DE 57-1), pp. 4, 6, 7; (DE 127), Ex. 2). On March

23, 2015, a Wake County Grand Jury returned an indictment finding that on December 12, 2014,

plaintiff possessed marijuana with the intent to sell or deliver in violation ofN.C. Gen. Stat. § 90-

95(a)(l), and that he possessed a stolen firearm in violation ofN.C. Gen. Stat.§ 14-71.1. ((DE 127),

Ex. 3). On January 25, 2016, a Wake County Grand Jury returned an additional indictment finding

that on December 12, 2014, plaintiff, a previously convicted felon, possessed several firearms in

violation ofN.C. Gen. Stat. § 14-415.1. (Id. Ex. 4).

         On August 6, 2015, a hearing was held in the Wake County District Court on plaintiffs

misdemeanor charge for possession of marijuana up to ½ ounce in violation ofN.C. Gen. Stat. 90-

95(D)(4), case number 14 CR 228914. (Stevens Aff. , 5). 4 During the hearing, plaintiff executed

a waiver of counsel form, and the Wake County District Attorney voluntarily dismissed 5 plaintiffs

misdemeanor charge for possession of marijuana up to one ounce. (Id., 7 and (DE 134) Ex. D, p.



         4
            Mark Stevens, a Wake County Assistant District Attorney, submitted an affidavit in support of defendant
Will iams ' motion for summary judgment. (Stevens Aff. 1 2).

         5
          Stevens attests that when the State dismisses a case, it is called a voluntary dismissal and the charges are
dropped against the defendant. (Stevens Aff. 1 9).

                                                           4
10). A subsequent trial on the remaining felony charges was had in the Wake County Superior Court

on May 2, 2016. ((DE 127), Ex. 5). The jllfY. was unable to reach a verdict as to the charge of

possession of a stolen firearm, but found plaintiff guilty of felony possession of marijuana in

violation ofN.C. Gen. Stat. § 90-95(D)(4). (Id.) The following day, plaintiff was sentenced to a

term of 6-17 months imprisonment, but given 402 days of prior custody credit on his sentence. (Id.

Ex. 6). Plaintiff was placed on supervised probation for 18 months and ordered to pay costs and

restitution in the amount of$4,845.00. (Id.) On July 20, 2016, the State ofNorth Carolina dismissed

plaintiffs remaining charge-possession of a firearm by a convicted felon. (Id. Ex. 7).

       In the interim, in December 2014, the RPD contacted defendant Arellano to report that a

Bersa Thunder handgun was discovered in a vehicle occupied by plaintiff and Belnavis. ((DE 84)

, 6). After conducting an investigation, Arellano learned that plaintiff had a criminal history which

included charges such as breaking and entering, larceny of a motor vehicle, misdemeanor larceny,

and possession of drugs. (Id., 7 and Ex. B). Arellano ' s investigation further revealed that plaintiff

lived with his mother at 409 Normandy Street in Cary, North Carolina, which was located in an area

close to the location of the October 2014 series of burglaries. (Id., 7 and Ex. D). On January 3,

2015, Arellano interviewed plaintiff's mother who informed Arellano that plaintiff stayed at her

home during the day, including the time periods in which each break-in and burglary occurred, and

that she could not account for plaintiffs whereabouts during those time periods because she was at

work. (Id., 9 and Ex. G). Plaintiffs mother also reported that plaintiff had stolen from her in the

past. (Id.)

        On the same date, Arellano also interviewed plaintiff at the Wake County Detention Center

where he was being held as a result of his December 2014 arrest. (Id. , 11 ). Plaintiff initially agreed


                                                   5
to waive his constitutional rights and answer questions, and was forthcoming with information

related to the stolen pistol found in the car and his December arrest. (Id. 1 12 and Exs. D, E).

Plaintiff, however, ultimately ended the interview and requested an attorney when the discussion

turned to the October 2014 burglaries in Cary.         (Id. and Ex. F).   Arellano then prepared an

investigation report. (Id. 1 14 and Ex. G).

       Following the January 2015 interview with plaintiff, Arellano applied to Wake County

Magistrate P .B. Powe for warrants to arrest plaintiff in connection with the 2014 burglaries. (ld.1 17

and Exs. H-N). The Wake County District Attorney next obtained grand jury indictments against

plaintiff. (Id. 118; (DE 35), pp. 24-28). However, on July 20, 2016, the State of North Carolina

dismissed the charges in connection with the 2014 burglaries as a part of a plea deal related to other

criminal charges. (Id. 119; (DE 35), pp. 43-45). Plaintiff then was released from custody that same

day. (Id.)

        On June 12, 2017, plaintiff filed the instant action pro se pursuant to 42 U .S.C. § 1983 ,

alleging claims related to the foregoing arrests and subsequent criminal proceedings. On March 29,

2018, the court directed plaintiff to file one amended complaint, and informed him that the amended

complaint would be considered the complaint in its entirety. On April 10, 2018, plaintiff filed his

amended complaint, and the court then allowed plaintiff to proceed with claims against defendants

Thompson, Arellano, and Williams, which include: defendant Thompson " illegally searched and

seized [] plaintiff without a warrant and without probable cause" in violation of the Fourth

Amendment to the United States Constitution; defendant Arellano violated the Fourth Amendment

when he arrested plaintiff for the October 2014 burglaries without probable cause; and defendant

Williams"maliciously filed false information and misleading information into the court record and


                                                   6
or has maliciously authorized/permitted an assistant clerk to file false and malicious information."

(Am. Comp 1. (DE 54 ), pp5-13). As relief, plaintiff requests a declaratory judgment and injunctive

relief, as well as compensatory and punitive damages.

       Defendants' subsequently individually moved for summary judgment. Defendant Thompson

also filed an amended request to take judicial notice of certain public documents. Plaintiff did not

respond to defendants' motions.

                                          DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact requiring trial. Matsushita Elec. Industrial Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). There is no issue for trial unless there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.

       B       Analysis

       Defendants raise the affirmative defense of qualified immunity in this § 1983 action.

Government officials are entitled to qualified immunity from civil damages so long as "their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known." Harlowv. Fitzgerald, 457 U.S. 800, 818 (1982). In other words, a government


                                                  7
official is entitled to qualified immunity when (1) the plaintiff has not demonstrated a violation of

a constitutional right, or (2) the court concludes that the right at issue was not clearly established at

the time of the official's alleged misconduct. Pearson v. Callahan, 555 U.S. 223 , 236 (2009).

         1.       Defendant Thompson

         Plaintiff contends that defendant Thompson searched the car in which plaintiff had been

traveling, and then arrested him without probable cause in violation of the Fourth Amendment.

Generally, "an indictment, fair upon its face, returned by a properly constituted grand jury,

conclusively determines the existence of probable cause." 6 Gerstein v. Pugh, 420 U.S . 103, 117 n.19

(1975) (internal quotations omitted). "Notwithstanding the conclusive effect of the indictments, our

precedents instruct that a grand jury's decision to indict ... will [not] shield a police officer who

deliberately supplied misleading information that influenced the decision." Durham v. Homer, 690

F.3d 183, 189 (4th Cir. 2012) (internal quotations and citations omitted).

         A Wake County Grand Jury returned indictments charging plaintiff with each of the felony

offenses for which Thompson arrested plaintiff. ((DE 127), Exs. 3, 4). Although plaintiff makes

conclusory allegations that defendant Thompson made false representations in order to obtain these

indictments, plaintiff has presented no evidence to suggest that the indictments were obtained based




         6
            To the extent plaintiff asserts that his constitutional rights were violated because he was not provided a
probable cause hearing, the North Carolina Supreme Court has held that North Carolina law "requires a probable
cause hearing only in those situations in which no indictment has been returned by a grand jury." State v. Lester, 294
N .C. 220, 224, 240 S.E.2d 391 , 395- 96 (1978). This is true because the purpose of the grand jury is to determine
whether probable cause exists to believe that the defendant committed a criminal offense. See N .C. Gen. Stat.
§ I 5A--628(a)(l ); State v. Hudson, 295 N.C. 427, 430- 31 , 245 S.E.2d 686, 691 (1978).

                                                          8
upon any false representations. See Matsushita Elec. Industrial Co. Ltd., 475 U.S. at 587. Thus,

plaintiff cannot establish a Fourth Amendment violation. 7

        Alternatively, the court examines whether defendant Thompson had probable cause to arrest

plaintiff on December 12, 2014. "[T]he general rule [is] that Fourth Amendment seizures are

reasonable only if based on probable cause to believe that the individual has committed a crime."

Bailey v. United States, 568 U.S. 186, 192 (2013) (internal quotation omitted); see Manuel v. City

of Joliet, 137 S. Ct. 911 , 917 (2017). Probable cause exists when the "facts and circumstances

within the officer' s knowledge ... are sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect has committed, is committing, or

is about to commit an offense." United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998)(quotation

and citation omitted). The Fourth Circuit Court of Appeals recently provided as follows :

                  As this court has explained, "[p ]robable cause is determined by a
                  'totality-of-the circumstances' approach." Smith v. Munday. 848
                  F.3d 248,253 (4th Cir. 2017) (quoting Illinois v. Gates, 462 U.S . 213 ,
                  230, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). "While probable cause
                  requires more than bare suspicion, it requires less than that evidence
                  necessary to convict." Id. (quoting United States v. Gray, 137 F.3d
                  765, 769 (4th Cir. 1998)). "It is an objective standard of probability
                  that reasonable and prudent persons apply in everyday life." Id.
                  (quoting Gray, 137 F.3d at 769). In making this inquiry, we consider
                  only the information the officers had at the time of the arrest. See id.;
                  Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir. 2016). Additionally,
                  "we do not examine the subjective beliefs of the arresting officers to




         7
           To the extent plaintiff challenges his arrest for misdemeanor possession of marijuana, plaintiff fails to
show that the dismissal of this charge was "for reasons consistent with his innocence." Etcheber v. F.B.I., No.
2: 13-0752-JFA-BM, 2014 WL 1319145, at *6 & n.6 (D.S.C. Mar. 28, 2014), affd, 583 F. App ' x 271 (4th Cir.
2014) (per curiam) . Thus, the criminal proceedings did not terminate in his favor. See Denmark v. Starcher, No.
1: 14CV58, 2016 WL 1122085, at *8 (N.D. W. Va. Mar. 22, 2016), affd, 683 F. App'x 195 (4th Cir. 2017) (per
curiam). Regardless, Thompson had probable cause to arrest plaintiff for this offense because plaintiff admitted that
he was in possession of marijuana. See (Thompson Deel. (DE 89) ~ I 1).

                                                          9
                 determine whether they thought that the facts constituted probable
                 cause." Munday. 848 F .3d at 253 (quoting Graham, 831 F .3d at 185).

Gilliam v. Sealey, 932 F.3d 216, 234 (4th Cir. 2019).

          Here, the record reflects sufficient evidence to establish that defendant Thompson had

probable cause to arrest plaintiff for the offenses committed on December 12, 2014. See (Thompson

Deel. (DE 89)    ,r,r 16-19); see also, Jilani, 2018   WL 4441153 , at *3-5. "Even if the existence of

probable cause were a close question, the qualified immunity standard gives ample room for

mistaken judgments." Durham, 690 F.3d at 189 (internal quotation omitted). Given the existence

of probable cause for plaintiffs arrest, plaintiff cannot maintain his § 1983 claims challenging his

arrest.

          Finally, to the extent plaintiff asserts that Thompson violated the Fourth Amendment in

connection with any search he conducted on December 12, 2014, such claim in unsupported by the

record, and his conclusory allegations are insufficient to establish a Fourth Amendment violation.

See Matsushita Elec. Industrial Co. Ltd. , 475 U.S. at 587; Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009) ("Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice [to state a plausible claim to relief]. . . . While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations."); White v.

White, 886 F.2d 721 , 723 (4th Cir. 1989) (stating minimum level of factual support required).

Because plaintiff failed to establish a constitutional violation, defendant Thompson is entitled to

qualified immunity.

          2.     Defendant Arellano

          Defendant Arellano moves for summary judgment as to plaintiffs Fourth Amendment claim

arising out of Arellano ' s arrest of plaintiff in connection with the October 2014 burglaries.

                                                       10
Subsequent to plaintiffs arrest, both a magistrate judge and grand jury found that probable cause

existed for the arrest of plaintiff on all charges sought by defendant Arellano. This conclusively

determines the existence of probable cause, absent the magistrate judge or grand jury' s reliance upon

deliberately supplied misleading information. Gerstein, 420 U.S. at 117 n.19 (internal quotations

omitted); Durham, 690 F.3d at 189. Here, plaintiff has not presented any evidence to suggest that

defendant Arellano deliberately supplied the magistrate judge or grand jury false information. See

Matsushita Elec. Industrial Co. Ltd., 475 U.S. at 587. Thus, the magistrate judge' s warrant and the

grand jury's indictment conclusively establish probable cause for plaintiffs arrest in connection with

the October 2014 burglaries.

       Alternatively, the record demonstrates sufficient probable cause for Arellano ' s arrest of

plaintiff in connection with the burglaries. See (Arellano Aff. (DE 84), ,i,i 6, 9, 10 and Exs. F, G).

To the extent plaintiff contends that defendant Arellano ' s warrant application was misleading

because it did not include the surveillance video depicting the perpetrator of the burglary during

which the Bersa Thunder 380 handgun was stolen, his claim lacks merit. In particular, the still image

taken from the surveillance video defendant Arellano submitted in support of his motion for

summary judgment does not exclude plaintiff as a suspect, and plaintiff has not presented any

evidence to establish otherwise. See (DE 131-1), p. 12; (DE 84) Ex. A). Further, Arellano was "not

required to exhaust every potentially exculpatory lead or resolve every doubt about [plaintiffs] guilt

before probable cause [was] established." See Durham, 690 F. 3d at 190. Based upon the foregoing,

plaintiff simply has not met his burden of demonstrating that defendant Arellano arrested him




                                                  11
without probable cause, and defendant Arellano is entitled to qualified immunity. 8 See Brown v.

Gilmore, 278 F.3d 362, 367 (4th Cir. 2002) ("To prove an absence of probable cause, Brown must

allege a set of facts which made it unjustifiable for a reasonable officer to conclude that she was

violating the disorderly conduct ordinance."); Durham, 690 F .3d at 189 (internal quotations omitted).

        3.       Malicious Prosecution

        Plaintiff alleges a malicious prosecution claim against defendants Thompson and Arellano.

" [A]llegations that an arrest made pursuant to a warrant was not supported by probable cause, or

claims seeking damages for the period after legal process issued-e.g., post-indictment or

arraignment- are considered a [section] 1983 malicious prosecution claim." Humbert v. Mayor &

City Council ofBalt. City, 866 F.3d 546, 555 (4th Cir. 2017), cert. denied, 138 S. Ct. 2602 (2018)

(quotation, alteration, and citation omitted). "What is conventionally referred to as a § 1983

malicious prosecution action is nothing more than a § 1983 claim arising from a Fourth Amendment

violation." Lambert v. Williams, 223 F.3d 257, 260 (4th Cir. 2000) (internal quotations omitted).

"To state such a claim, a plaintiff must allege that the defendant (1 ) caused (2) a seizure of the

plaintiff pursuant to legal process unsupported by probable cause, and (3) criminal proceedings

terminated in plaintiffs favor. " Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012). As

previously established, Thompson and Arellano had probable cause to arrest plaintiff.· Thus, there

is no constitutional violation, and defendants Thompson and Arellano are entitled to qualified

immunity for this claim.




        8
          On October 8, 2018, plaintiff pleaded guilty to felony breaking and entering and felony larceny in
connection with a February 2017 burglary. ((DE 84) ~ 25 and Ex. 0). To the extent plaintiff challenges his arrest in
connection with the February 2017 burglary, such claim has not yet accrued. See Heck v. Humphrey. 512 U.S. 477,
484- 85 (1994); Winfrey v. Rogers, 901 F.3d 483, 492-93 (5th Cir. 2018).

                                                         12
        To the extent plaintiff alleges a claim for false arrest, such a claim is meritless. Generally,

"there is no cause of action for false arrest under section 1983 unless the arresting officer lacked

probable cause." Street v. Surdyka, 492 F.2d 368, 372-73 (4th Cir. 1974) (internal quotation

omitted). Here, as discussed above, Thompson and Arellano had probable cause to arrest plaintiff,

and these defendants are entitled to qualified immunity.

        4.       Defendant Williams

        Defendant Williams moves to dismiss plaintiff's claim asserting that Williams"maliciously

filed false information and misleading information into the court record and or [] maliciously

authorized/permitted an assistant clerk to file false and malicious information." (Arn. Compl. (DE

54 ), p. 13). Specifically, plaintiff asserts that defendant Williams violated plaintiff's constitutional

rights by filing "false information in Wake County Court records for 14CR228914 showing that

[plaintiff] requested a lawyer to be appointed when in fact [he] executed a Waiver of Counsel on

August 6, 2015. The Clerk noted on record that [his] defense attorney was Colby Berry even though

[he] had executed a Waiver of Counsel." ((DE 134), Ex. C). Plaintiff also states that Williams noted

that case number 14CR228914 had been voluntarily dismissed by the State "when in fact the Judge

dismissed the charges pursuant to a motion that [he] filed. " (Id.)

        Plaintiff's claims are not supported by the record, and his conclusory allegations are

insufficient to defeat summary judgment. (Meyer Aff. 9 ,r,r 4-5;Stevens Aff.          ,r,r 7-10; (DE 134) Ex.
D, p. 10 and Ex. B, p. 7); see also, Matsushita Elec. Industrial Co. Ltd., 475 U.S. at 587; Ashcroft,

556 U.S. at 678-79; White, 886 F.2d at 723. Additionally, there is no evidence that plaintiff suffered




        9
          Louis B. Meyer III submitted an affidavit in support of defendant Williams' motion for summary
judgment. Meyer serves as a Wake County District Court Judge. (Meyer Aff. ~ 2).

                                                       13
any injury, or that he was subjected to excessive confinement. See id. ; 42 U.S.C. § 1997e(e). Based

upon the foregoing, plaintiff is unable to establish a constitutional violation, and defendant Williams

is entitled to qualified immunity. Thus, the court GRANTS defendant Williams ' motion for

summary judgment.

        To the extent plaintiff alleges that the "policy or custom of only selecting a certain specific

classification of citizens to be called for jury duty has violated [his] Fourth[,] Fifth[,] and Fourteenth

Amendment right to the United States Constitution," plaintiff has presented no evidence to support

his conclusory allegations. Matsushita Elec. Industrial Co. Ltd. , 475 U.S. at 587; Morrison v.

Garraghty, 239 F.3d 648, 654 (4th Cir. 2001) ("To succeed on an equal protection claim, a plaintiff

must first demonstrate that he has been treated differently from others with whom he is similarly

situated and that the unequal treatment was the result of intentional or purposeful discrimination.").

Plaintiff, additionally, has not connected any of the remaining defendants to this claim. Thus,

plaintiff is not entitled to relief.

        To the extent plaintiff asserts that the criminal process resulting in his arrest was invalid

because the magistrate judge' s name was typed onto the warrant, his claim fails because North

Carolina State law does not require that a warrant be hand-signed by a magistrate judge. See N.C.

Gen. Stat. §§ 15A-246, 15A-301. Even if the magistrate judge' s signature on the warrant did not

comply with North Carolina State law, it would not constitute a constitutional violation. See United

States v. Warren, No. 7:17-CR-00121-FL-1 , 2018 WL 6588508, at *7 (E.D.N.C. Aug. 23 , 2018),

adoptingmemorandumandrecommendation, 2018 WL6178447 (E.D.~.C. Nov. 27, 2018). Finally,

as set forth above, plaintiff's arrests were supported by probable cause. Thus, this claim lacks merit.




                                                   14
                                        CONCLUSION

        For the aforementioned reasons, the court GRANTS defendant Thompson' s amended request

to take judicial notice (DE 127). The court also GRANTS defendants ' respective motions for

summary judgment (DE 125, 128, 132). To the extent plaintiff raises any state law claims, the court

declines to exercise supplemental jurisdiction over any state law claims and dismisses such claims

without prejudice. 28 U.S.C. § 1367(c)(3); see Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

n.7 (1988); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); ESAB Grp., Inc. v.

Zurich Ins. PLC, 685 F.3d 376, 394 (4th Cir. 2012). The Clerk of Court is DIRECTED to close this

case.

        SO ORDERED, this the    ~     day of January, 2020.


                                            ~13 r
                                             Chief United States District Judge




                                                15
